       Case 1:21-mj-00014-GMH Document 23 Filed 04/07/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                    :
                                            :
             v.                             :       Crim No. 21-mj-14
                                            :
ANTHIME JOSEPH GIONET,                      :
                                            :
                     Defendant.             :

                                           ORDER


         Upon consideration of the government’s Consent Motion To Continue Status Hearing and

  To Exclude Time Under the Speedy Trial Act and representations by the parties that Defendant

  had waived his right to a preliminary hearing, it is hereby

         ORDERED, that the status hearing scheduled for March 29, 2021 at 1:00 p.m. be

  continued until April 28, 2021, at 1:00 p.m. before Magistrate Judge G. Michael Harvey; it is

         FURTHER ORDERED, that the time between March 29, 2021 and April 7, 2021 shall be

  excluded from calculation under the Speedy Trial Act, as it was a delay resulting from a pretrial

  motion. 18 U.S.C. § 3161(h)(1)(D); and it is

         FURTHER ORDERED, that pursuant to 18 U.S.C. § 3161(h)(7), the time period from

  April 7, 2021 until April 28, 2021, shall be excluded from computation of time under the Speedy

  Trial Act in this case. The Court finds that the ends of justice served by the granting of such

  continuance outweigh the best interests of the public and the defendant in a speedy trial, as the

  continuance will provide the parties with additional time to engage in pretrial negotiations.
                                                                           Zia M. Faruqui
                                                                           2021.04.07 14:34:44
                                                                           -04'00'
                                                    HON. ZIA M. FARUQUI
                                                    UNITED STATES MAGISTRATE JUDGE
